Citation Nr: 0030914	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  93-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis directly 
and as secondary to service connected bronchial asthma.

2.  Entitlement to an increased evaluation for service 
connected bronchial asthma, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant had active service from August 1984 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for sinusitis, and which continued a 10 
percent evaluation for the appellant's service connected 
bronchial asthma.  The appellant filed a timely notice of 
disagreement and perfected a substantive appeal.  In May 
1992, the appellant testified at a hearing over which a 
hearing officer of the RO presided.

By rating action dated in November 1992, the RO determined 
that the appellant's service connected bronchial asthma, to 
include allergic rhinitis, warranted a 30 percent evaluation, 
and was made effective for the entire time under appeal.  
However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(the Court) has held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991). Consequently, 
the issue of an increased evaluation above the current 30 
percent has remained in appellate status.

In May 1995, this matter was before the Board, wherein it was 
remanded for additional development.  By rating action dated 
in June 1999, the RO determined that the appellant's service 
connected bronchial asthma should be rated separately from 
his allergic rhinitis disability.  Accordingly, the RO 
continued the 30 percent rating evaluation for the service 
connected allergic bronchial asthma, effective as of May 10, 
1999, and assigned a noncompensable rating evaluation for the 
service connected allergic rhinitis.  The Board notes that 
the veteran has not initiated an appeal regarding the 
assignment of a noncompensable rating evaluation for his 
service connected allergic rhinitis, therefore the matter is 
not now before the Board.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  Absent a 
decision, a notice of disagreement and a substantive appeal 
the Board does not have jurisdiction of the issue.  Rowell v. 
Principi, 4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 
(1993).

Jurisdiction does indeed matter and it is not "harmless" when 
VA, during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  The issue is, therefore, 
referred to the RO so that the appellant may be notified by 
letter of his complete appellate rights as to the issue.


FINDINGS OF FACT

1.  The appellant's sinusitis was not shown in service and 
was first shown several years after service.

2.  There is no competent medical opinion relating the 
appellant's sinusitis to service or to service connected 
disability.

3.  The appellant's bronchial asthma is currently manifested 
by symptoms of a few scattered respiratory wheezes 
bilaterally, with an FEV-1 of 99 percent predicted and an 
FEV-1/FVC of 109 percent predicted.  

4.  The evidence does not more nearly show 1 or more attacks 
weekly with marked dyspnea on exertion between attacks or at 
least 3 courses a year of systemic corticosteroids.



CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service 
and is not proximately due to or the result of service 
connected disability.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.310 (2000).

2.  The schedular criteria for a disability rating in excess 
of 30 percent for bronchial asthma have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.96, Diagnostic 
Code 6602 (1995) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for sinusitis secondary to the service connected bronchial 
asthma disability.  The appellant is also seeking an 
increased disability rating for his service connected 
bronchial asthma.  In the interest of clarity, the Board will 
separately discuss the service connection and the increased 
rating issues.

During the pendency of the veteran's appeal, new legislation 
has come into effect.  The law now further provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

After review of the evidence, the Board first finds that VA 
has fulfilled its statutory duty to assist the appellant in 
the development of his claims.  See 38 U.S.C. § 5103A.  As 
noted above, the Board remanded this case to the RO in May 
1995 so that additional evidentiary development could be 
accomplished.  This was done.  More specifically, all 
available treatment records mentioned by the appellant have 
been obtained, and he has been afforded VA examinations, 
including recent examination which includes the examiner's 
medical opinion.  The appellant and his representative have 
been given ample opportunity to present evidence and argument 
in support of his claims.  The Board is not aware of any 
relevant evidence pertaining to these issues which has not 
been obtained, and the appellant and his representative have 
pointed to no such evidence.  Consequently, the Board will 
proceed to adjudicate these matters.   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


1. Entitlement to service connection for sinusitis:

Relevant Law and Regulations

Service connection - in general:

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be also granted 
for any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

Secondary service connection:

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Factual Background

A review of the appellant's service medical records reveals a 
physical examination report dated in December 1983, conducted 
for purposes of enlistment into service, which shows that his 
sinuses were normal upon clinical evaluation.  The associated 
report of medical history, also dated in December 1983, shows 
that the appellant indicated he did not then have, nor had he 
ever had, sinusitis.  The report of medical examination dated 
in August 1984, conducted for purposes of discharge from 
service, shows that his sinuses were normal upon clinical 
evaluation.  The associated report of medical history, dated 
in August 1984, completed by the appellant, shows that he 
indicated he did not then have, nor had he ever had, 
sinusitis.

Private outpatient treatment records dated from April 1985 to 
September 1985 show that the appellant was treated for 
symptoms associated with exercise related asthma.  The 
assessments in April 1985 included possible sinusitis, but on 
examination in May 1985 it was reported that there was no 
evidence of sinusitis.

References were made to a history of and impressions of 
sinusitis on private and VA treatment records in April and 
May 1987.  However, a private radiology report of the 
paranasal sinuses dated in April 1987 shows agenesis of the 
frontal sinus, and the rest of the paranasal sinuses were 
well developed and clear.

A VA radiological report dated in April 1991 showed that 
there was hypoplasia of the right frontal sinus and agenesis 
of the left.  There was deviation of the nasal septum toward 
the left and haziness of the ethmoid and maxillary sinuses.  
Otherwise, there was no significant abnormality.  The 
impression showed findings consistent with ethmoid and 
maxillary sinusitis, with deviation of the nasal septum 
toward the left.

A VA outpatient treatment record dated in May 1991 shows an 
assessment which included ethmoid and maxillary sinusitis.

The appellant testified at a hearing before a hearing officer 
of the RO in May 1992.  He indicated that during his period 
of active service and thereafter, he had experienced episodes 
of runny nose followed by asthma attacks.  He indicated that, 
since his return to Puerto Rico, he had been treated for 
allergic rhinitis and bronchial asthma, and that he was now 
told that he had sinusitis.  He stated that he had been told 
by his physician that the sinusitis was the result of his 
allergic rhinitis.

The appellant underwent a VA examination in June 1992.  He 
reported episodes of sneezing, watery nasal discharge, 
fullness sensation of the molar region, and an itching 
sensation of the throat.  Examination revealed congestive 
nasal turbinators and slight deviation to the left causing 
obstruction.  X-rays of the paranasal sinuses demonstrated 
that they were well aerated and had intact bony walls.  The 
sella turcica was normal in size and configuration.  The 
diagnosis was allergic rhinitis.

An addendum to the June 1992 VA examination, dated in August 
1992, reveals that the appellant's sinus X-rays were negative 
for sinusitis, and that he had been given a diagnosis of 
allergic rhinitis.  The examiner concluded that allergic 
rhinitis should be considered part of the general allergic 
process present in the appellant.

VA outpatient treatment records dated from February 1992 to 
January 1997 reveal that the appellant received periodic 
treatment for bronchial asthma, sinusitis, and rhinitis.  The 
conditions were said to be under control with medication.  

The appellant underwent a VA examination in June 1997.  He 
indicated that he usually had asthma attacks, twice a day, 
which consisted of generalized itching, sneezing, chest 
tightness, nasal congestion, wheezing, and dyspnea.  The 
diagnosis was bronchial asthma.

VA outpatient treatment records dated from February 1997 to 
November 1998 reveals that the appellant was treated for 
symptoms which included nasal congestion and headaches.  The 
diagnostic impressions included acute and recurrent 
sinusitis.

The appellant underwent a VA examination in January 1999.  
There was no indication that he had active symptoms 
associated with sinusitis.  There were no septal deviations 
noted.  The diagnosis included history of bronchial asthma 
and history of allergic rhinitis.

A VA outpatient treatment record dated in May 1999 shows that 
the appellant was treated for symptoms associated with 
sinusitis.  The assessment included acute sinusitis.

The appellant underwent a VA examination in June 1999.  The 
examiner indicated that there was no history of nasal or 
sinuses surgery.  The appellant reported nasal congestion and 
obstruction and being a mouth breather.  He also reported 
occasional foul smell from his nose.  X-rays of the paranasal 
sinuses indicate that there was mild mucosal thickening of 
the maxillary sinus level due to sinus disease.  There were 
hypoplastic frontal sinuses noted (normal variant).  The 
nasal septum was mildly deviated towards the left side, and 
the nasal turbinates were unremarkable.  Physical examination 
revealed that there was no purulent discharge or crusting 
present.  The diagnosis was nasal septum deviation and 
chronic maxillary sinusitis.  The examiner remarked that the 
nasal septum deviation and chronic maxillary sinusitis were 
not secondary to bronchial asthma.

Analysis

Direct service connection:

The Court has concluded that in order to prevail on the issue 
of service connection on the merits, "there must be medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to current disability, the medical evidence 
indicates that in June 1999, the appellant was diagnosed, in 
pertinent part, with chronic maxillary sinusitis.  However, 
the service medical records are completely silent as to a 
disease or injury associated with sinusitis during the 
appellant's period of active service.  As set forth above, 
both the appellant's entrance and discharge examinations 
dated in December 1983 and August 1984, respectively, 
indicate that upon clinical evaluation, his sinuses were 
normal.  Moreover, the appellant, himself indicated on the 
report of medical history, dated in August 1984 and completed 
for purposes of separation, that he did not then have, nor 
had he ever had sinusitis.  The first evidence of record that 
the appellant had a diagnosis of sinusitis is not until 1991, 
more than six years subsequent to his separation from 
service.  There is also no evidence of record by a competent 
authority that the appellant's sinusitis was the result of 
his period of active service.

Although the appellant is competent to relate his symptoms, 
he is not competent to provide a medical diagnosis for those 
symptoms.  Here, he contends that he has had a continuity of 
symptoms of sinusitis since service  However, there is no 
medical evidence showing that his respiratory symptoms since 
service were attributable to sinusitis.  Rather, despite 
ongoing treatment for respiratory disease since service, 
sinusitis was first found in 1991.  Thus, the preponderance 
of the evidence is against a finding of chronic sinusitis in 
service or a continuity of sinus symptomatology from service 
to the present.  Se Savage v. Gober, 10 Vet. App. 488 (1997).

In the absence of specific medical evidence, the Board is not 
able to conclude, on its own, that the appellant has a 
current sinusitis disability that could be related to any 
incident of service origin.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 177 (1991). 

Secondary service connection:

In order to establish such service connection, there must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

In this case, the appellant has chronic maxillary sinusitis 
disability and service connected bronchial asthma disability.  
However, there has been presented no medical opinion which 
links the appellant's current chronic maxillary sinusitis 
disability to his service connected bronchial asthma 
disability.  Rather, the examiner in the June 1999 VA 
examination specifically remarked that the appellant's nasal 
septal deviation and chronic sinusitis were not secondary to 
bronchial asthma.  There is also no medical opinion 
suggesting that the appellant's sinusitis has been worsened 
or aggravated by reason of his service-connected asthma.  For 
that reason, the appellant's claim fails.

During his May 1992 testimony, the appellant testified that 
during his period of active service, he experienced episodes 
of runny nose followed by asthma attacks.  He indicated that 
since his return, he had been treated for allergic rhinitis 
and bronchial asthma, and that he was told that he had 
sinusitis.  He also asserted that he had been told by his 
physician that the sinusitis was the result of his allergic 
rhinitis.  However, the appellant did not provide specific 
medical evidence to support his assertion.  The appellant is 
competent to comment on the symptoms which he is 
experiencing.  However, as indicated hereinabove, his own 
statements cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494; 
Grottveit, 5 Vet. App. at 93.  Such evidence is lacking.

In short, the appellant has not shown that he has a sinusitis 
disability which is related to his service connected 
bronchial asthma or allergic rhinitis.  Although the Board 
has absolutely no reason to doubt the appellant's sincerity, 
as indicated above he has not presented the required medical 
nexus evidence.  Accordingly, the benefit sought on appeal is 
denied.

2. Increased evaluation for bronchial asthma:

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2000).  The 
percentage ratings contained in the Schedule represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a); 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41(2000), which require the evaluation of the complete 
medical history of the appellant's condition.  The Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The VA rating schedule 
recognizes that an appellant's disability evaluation may 
require re-ratings in accordance with changes in his 
condition.  It is thus essential, in evaluating a disability, 
that it be viewed in relation to its history. 38 C.F.R. § 4.1 
(2000).  

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board also notes that the regulations pertaining 
to the respiratory system were revised during the pendency of 
the appellant's claim.  Bronchial asthma is rated under the 
portion of the Schedule that pertains to the respiratory 
system and diseases of the trachea and bronchi.  38 C.F.R. § 
4.97, Diagnostic Code 6602.  Effective October 7, 1996, the 
rating schedule for diseases of the trachea and bronchi was 
amended without redesignation, except for the addition of a 
separate rating code section for chronic obstructive 
pulmonary disease at 38 C.F.R. § 4.97, Diagnostic Code 6604.   
61 Fed. Reg. 46728 (Sept. 5, 1996).  Therefore, the 
appellant's claim for increased rating for bronchial asthma 
will be evaluated under both the new and old law.

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, with respect to bronchial asthma, a 10 percent 
rating is provided for mild symptoms with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is provided 
for moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor.  A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

The revised diagnostic codes in effect as of October 7, 1996 
provide that bronchial asthma is to be evaluated based on the 
results of pulmonary function tests.  The specific pulmonary 
function tests include the percent of predicted values for 
Forced Expiratory Volume in one second (FEV-1) and Forced 
Vital Capacity (FVC), the ratio of FEV-1 to FVC (FEV-1/FVC), 
the percent of predicted value for Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)), and the veteran's maximum exercise capacity in terms 
of milligrams/kilograms/minute (ml/kg/min) of oxygen 
consumption. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).

Pursuant to the revised Rating Schedule for bronchial asthma, 
a 10 percent disability rating is warranted for FEV-1 levels 
of 71 to 80 percent of predicted, FEV-1/FVC levels of 71 to 
80 percent, or intermittent inhalation or oral bronchodilator 
therapy. A 30 percent rating is warranted for FEV-1 levels of 
56 to 70 percent, FEV-1/FVC levels of 56 to 70 percent, daily 
inhalation or oral bronchodilator therapy or inhalation anti- 
inflammatory medication. A 60 percent rating is warranted for 
FEV-1 levels of 40- to 55 percent, FEV-1/FVC levels of 40 to 
55 percent, at least monthly visits to a physician for 
required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids. A 100 percent evaluation is warranted for 
FEV-1 levels of less than 40 percent of predicted, FEV-1/FVC 
levels of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or symptoms requiring 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2000).

Ratings under Diagnostic Codes 6600 to 6618, inclusive, and 
6821, will not be combined with each other.  Rather, in 
rating coexisting respiratory conditions, a single rating 
will be assigned which reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.96(a) (1996); 38 C.F.R. § 4.96(a) 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  

Service medical records reveal that the appellant's bronchial 
asthma was manifested during his period of active service.  
Subsequent to service, by rating action dated in September 
1986, based on the service medical records and post-service 
pulmonary function test results, the appellant was granted 
entitlement to service connection for bronchial asthma, 
wherein a 10 percent evaluation was assigned effective as of 
September 6, 1984.  

VA outpatient treatment records dated from April 1991 to June 
1991 show that the appellant was treated for reports of 
frequent headaches, running nose, and chronic congestion.  
Examination of the lungs showed mild expiratory wheezes.  The 
diagnoses included controlled bronchial asthma, chronic 
rhinitis, and sinusitis.

The appellant testified at a hearing before a hearing officer 
of the RO in May 1992.  He indicated that he would get two 
attacks per day and that he would give himself respiratory 
therapy.  He stated that he undergoes the therapy at least 
once per week without failure.  He also indicated that he 
would use an inhaler, sometimes four times per day and other 
times not at all.  He indicated that he used approximately 
one inhaler per month.  He estimated that he experienced 
approximately four severe attacks over a two month period.  
He noted that he had about four or five less severe attacks 
per week.  He stated that, as a preventive measure, he would 
give himself respiratory therapy when he would see the attack 
coming.  The appellant concluded by stating that his asthma 
disability resulted in problems in his ability to remain 
employed as it contributed to his absenteeism and limited the 
environment in which he could work.

The appellant underwent a VA examination in June 1992.  He 
reported having had asthma and sinus problems since his 
period of active service.  He indicated that he had been 
under treatment with Ventolin inhalers, oral Theophylline, 
Bronkosol with power nebulizers, Seldane, decongestant and 
antibiotics.  He indicated that he continued with asthma on 
and off since then, precipitated mostly by house dust 
inhalation, physical exertion or irritant inhalants such as 
perfumes.  His attacks were described as consisting of 
excessive nasal drip, chest tightness, wheezing, and dyspnea 
lasting some 15 to 30 minutes with no therapy, but rapidly 
responding to Ventolin inhaler.  Physical examination 
revealed prolonged expiratory phase with late expiratory 
wheezes, bilaterally.  There was no cyanosis, clubbing, or 
presence of cor pulmonale.  Frequency of asthma was said to 
be 2-3 times a week.  Chest X-ray showed that lungs were 
mildly hyperinflated with some prominence of interstitial 
pattern basally but no evidence of infiltrates.  The 
diagnosis was bronchial asthma with minimal airflow 
obstruction.

A pulmonary function test, performed in June 1992, revealed a 
pre/post-drug FEV-1 of 58/65 percent predicted and a 
pre/post-drug FEV-1/FVC of 94/104 percent predicted.  The 
test examiner reported that there was suboptimal patient 
effort, minimal airflow obstruction, and no significant 
response to inhaled bronchodilators.  There was decreased 
expiratory reserve volumes as seen in obesity.  The examiner 
concluded that the results could not be compared to the 
previous study which was normal because of the poor effort.

By hearing officer's decision dated in September 1992, the 
appellant's service connected disability evaluation was 
increased to 30 percent disabling.  This increase was 
implemented by rating action of the RO dated in November 
1992, and made effective as of August 9, 1991.

VA outpatient treatment records dated from April 1990 to 
January 1997 reveal that the appellant received periodic 
treatment for bronchial asthma, sinusitis, and rhinitis.  The 
conditions were said to be under control with medication.  
Lungs were clear on most physical examinations.

A pulmonary function test, performed in September 1996, 
revealed a pre-drug FEV-1 of 99 percent predicted and a pre-
drug FEV-1/FVC of 106 percent predicted.  The test examiner 
reported normal spirometry and lung volumes.  There was 
combined mild metabolic alkalosis and respiratory acidosis.  
There was normal A-a gradient and relative hypoxemia for age.

The appellant underwent a VA examination in June 1997.  He 
reported increasing frequency of his asthma attacks since his 
previous examination.  He indicated that he usually had 
attacks twice a day, which consisted of generalized itching, 
sneezing, chest tightness, nasal congestion, wheezing, and 
dyspnea.  The response to the bronchodilator inhalation was 
said to usually be adequate in 3 to 5 "months."  He was 
taking Vanceril, Albuterol puff, Intal, Nasalcrom plus 
Proventil inhalant with power nebulizer.  Physical 
examination of the chest showed normal expansions, lungs with 
a few scattered wheezes bilaterally and without rhonchi.  
There was no heart murmur and no clubbing or cyanosis of the 
extremities.  There was no evidence of cor pulmonale.  The 
cough was said to usually be dry and there was mild dyspnea 
on effort.  The diagnosis was bronchial asthma.

The associated pulmonary function test, dated in June 1997, 
revealed a pre-drug FEV-1 of 97 percent predicted and a pre-
drug FEV-1/FVC of 107 percent predicted.  The test examiner 
reported normal spirometry and lung volumes.  The arterial 
blood gasses (ABG's) at room air showed normal acid base 
balance and normal A-a gradient in comparison with the 
September 1996 results.  The hypoxemia was said to have 
improved.

VA outpatient treatment records dated from February 1997 to 
November 1998 reveals that the appellant was treated for 
symptoms associated with nasal congestion, headaches, 
bronchial asthma, weight loss, rhinitis, and acute sinusitis.  
The diagnostic impressions included acute and recurrent 
sinusitis.

The appellant underwent a VA examination in January 1999.  
The appellant indicated that his bronchial asthma medication 
would momentarily cause his blood pressure to rise, but that 
it would return to normal as the medication levels fell.  
Physical examination revealed that there were no septal 
deviations.   The chest showed symmetric, normal chest 
excursions, and the lungs were clear to auscultation.  The 
diagnosis included history of bronchial asthma.

A VA outpatient treatment record dated in May 1999 shows that 
the appellant was treated for symptoms associated with 
sinusitis, exacerbated allergic rhinitis and bronchial 
asthma.  The assessment included stable bronchial asthma now, 
with exacerbation related to acute allergy episodes.

The appellant underwent a VA examination in June 1999.  The 
examiner indicated that there was no history of nasal or 
sinuses surgery.  The appellant reported a history of 
bronchial asthma for years.  The appellant reported nasal 
congestion and obstruction and being a mouth breather.  He 
also reported occasional foul smell from his nose.  He was 
said to have dyspnea only with bronchial asthma episodes.  
The diagnosis was nasal septum deviation and chronic 
maxillary sinusitis.  The examiner remarked that the nasal 
septum deviation and chronic maxillary sinusitis were not 
secondary to bronchial asthma.

Analysis

Evaluation pursuant to the criteria in effect prior to 
October 7, 1996:

Considering first an increased rating under the old 
regulations, the more recent records, dating from April 1991, 
do not show the severity of symptoms equivalent to a 100 
percent or 60 percent evaluation.  The outpatient treatment 
records dated from April 1991 to June 1991 showed only mild 
expiratory wheezes.  The VA examination in June 1992 showed a 
prolonged expiratory phase with late expiratory wheezes, 
mildly hyperinflated lungs with some prominence of 
interstitial pattern basally but no evidence of infiltrates, 
and a diagnosis of bronchial asthma with minimal airflow 
obstruction.  The associated pulmonary function test showed 
minimal airflow obstruction despite reported suboptimal 
patient effort. The VA outpatient treatment records dated 
from September to January 1997 showed periodic treatment for 
bronchial asthma with conditions under control with 
medication.  The pulmonary function test of September 1996 
revealed normal spirometry and lung volumes, mild metabolic 
alkalosis and respiratory acidosis, and normal A-a gradient 
with relative hypoxemia for age.  The pulmonary function test 
of June 1997 revealed normal spirometry and lung volumes, 
normal acid base balance, normal A-a gradient, and improved 
hypoxemia.  The VA examination of January 1999 simply showed 
a history of bronchial asthma, and VA outpatient treatment 
records from May 1999 showed stable bronchial asthma, with 
exacerbations related to acute allergy episodes.
  
The records do not show medically verified evidence of very 
frequent or frequent asthmatic attacks.  The outpatient 
treatment records do not disclose frequent visits to 
physicians for treatment of specific attacks or evidence of 
numerous visits to emergency departments.  As to the 
appellant's testimony of May 1992 wherein he indicated he 
would get two attacks per day and that he would give himself 
respiratory therapy, he also estimated that he averaged 
approximately four severe attacks over a two month period, 
and that those were often prevented by giving himself 
respiratory therapy when he would see the attack coming.  
Moreover, the pulmonary function tests since the date of his 
testimony, have consistently shown only mild impairment, and 
there is no evidence in the compensation examinations or 
outpatient treatment records of marked dyspnea with exertion 
between asthma attacks.  Accordingly, the appellant's 
bronchial asthma disability is no more than moderately 
disabling, thus equating to a 30 percent rating under the old 
criteria.

Evaluation pursuant to the criteria in effect as of October 
7, 1996:

Under the new regulations, the appellant's bronchial asthma 
also warrants not more than a 30 percent evaluation.  The 
pulmonary function test results dated in June 1992 revealed a 
FEV-1 of 65 percent predicted and a FEV-1/FVC of 104 percent 
predicted.  The pulmonary function test results dated in 
September 1996 revealed a FEV-1 of 99 percent predicted and a 
FEV-1/FVC of 106 percent predicted. The pulmonary function 
test results dated in June 1997 revealed a FEV-1 of 97 
percent predicted and a FEV-1/FVC of 107 percent predicted.  
While the findings of the June 1992 results are clearly 
indicative of a 30 percent evaluation under the current 
criteria, the more recent results are indicative of no more 
than that of a noncompensable evaluation.  Further, for a 60 
percent rating to apply without a lower percentage of 
predicted, the appellant would have to show either monthly 
visits to a physician for required care for exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The records fail to 
show regular monthly physician office visits required for 
treatment of exacerbations of asthma.  Although the appellant 
was seen on a regular monthly basis for various disabilities, 
but primarily for his asthma, the records show only ongoing 
follow-up for a stable condition.  They do not show that 
monthly visits were occasioned by exacerbations of asthma.  
Moreover, the recent records do not show treatment with a 
course of systemic oral or parenteral steroids, and the 
records since 1990 do not show at least three courses of 
corticosteroids per year.  Accordingly, the evidence does not 
show that an evaluation in excess of 30 percent is warranted. 

The Board notes the appellant's testimony to the effect that 
he had severe asthma attacks four times in two months on 
average, and minor attacks four to five times per week, but 
that he used the nebulizer to prevent severe attacks when he 
predicted their onset.  His statements, however, do not 
overcome the clinical evidence of record which establishes 
that the appellant's bronchial asthma disability is 
manifested by mild ventilatory impairment and is not more 
than moderately disabling.

Although the Board has also considered the applicability of 
the reasonable doubt doctrine, it finds that there is no 
approximate balance of positive and negative evidence with 
respect to this issue.  Therefore, that doctrine is not for 
applicable to this case.  See 38 C.F.R. § 3.102 (2000). 


ORDER

Entitlement to service connection for sinusitis directly and 
as secondary to service connected bronchial asthma disability 
is denied.  Entitlement to an increased evaluation for  
service connected bronchial asthma is denied.


		
	HOLLY E. MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals

 
- 20 -


- 1 -


